Citation Nr: 1451273	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a May 2014 hearing before a Veterans Law Judge; he failed to report, and his hearing request is deemed withdrawn.

From December 28, 2012 through January 31, 2013, and from February 13, 2013 through April 30, 2013, the Veteran's service-connected psychiatric disability was assigned a temporary total (hospitalization) rating (under 38 C.F.R. § 4.29).  Therefore, those periods of time are not for consideration.

The issues of service connection for diabetes mellitus and peripheral neuropathy of the lower extremities are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's COPD was initially manifested many years after, and is not shown to be related to, his service, to include as due to exposure to asbestos.

2.  Prior to February 1, 2013, the Veteran's PTSD was not shown to be more than moderate in severity, and was not shown to be productive of reduced reliability and productivity; from that date, it is shown to have resulted in occupational and social impairment with reduced reliability and productivity.

3.  At no time is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or Level I in the left ear.  

CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The Veteran's PTSD warrants staged ratings of 30 percent (but no higher) prior to February 1, 2013, and 50 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.130 Diagnostic Code (Code) 9411 (2014).

3.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  He had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.




Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to lung problems.  On September 1969 service separation examination, his lungs and chest were normal, and a chest X-ray was negative.

The Veteran's personnel records show he served on the USS Hissem.  His discharge certificate shows he was a storekeeper.

On VA hospitalization beginning in October 2003, a chest X-ray showed COPD, with no active inflammatory process.  The diagnoses were acute bronchitis and COPD.

Private medical records show that in March 2008, the Veteran reported a one pack per day smoking history.

On VA psychiatric examination in August 2010, the Veteran reported he had been married for 34 years.  He said he had a good relationship with his wife and adult son.  He stated he had a few friends, but was not close with them.  He reported he had intrusive thoughts every now and then, and that he dreamed of people who were killed.  He added his wife described him as irritable.  On mental status evaluation, he was appropriately dressed and his hygiene was good.  His affect was mildly anxious initially, but quickly dissipated.  His mood was depressed.  There was no impairment of thought process, and he denied delusions or audio and visual hallucinations.  He reported an occasional "dark flash or shadow."  His behavior was appropriate.  He denied suicidal ideation.  He was able to maintain personal hygiene.  He was oriented.  There was no memory impairment.  He related he frequently walked the perimeter of his property for safety reasons, but the examiner noted this did not constitute an obsession.  He did not exhibit obsessive or ritualistic behavior that interfered with routine activities.  He reported panic attacks about once or twice a month that lasted about five minutes.  He was depressed and had symptoms of generalized anxiety.  He also reported sleep impairment.  The diagnoses were PTSD, major depression and alcohol dependence.  The Global Assessment of Functioning (GAF) score was 60.  

The Veteran was seen in a VA outpatient clinic in December 2010 and reported that his back pain, which was getting progressively worse, was affecting his mood and sleep.  He reported he had episodes of feeling depressed intermittently, but not bad enough to have suicidal thoughts.  On mental status evaluation, it was noted that he maintained good self-care.  His thought process was logical and coherent.  He denied suicidal or homicidal ideation, as well as paranoid behavior, hallucinations and delusions.  The diagnoses were PTSD and major depressive disorder.  The GAF score was 70.

On VA audiological examination in February 2011, the Veteran complained of a bilateral hearing loss.  Audiometry revealed that the puretone thresholds, in decibels, were 15, 15, 20 and 50 at 1,000, 2,000, 3,000 and 4,000 Hertz in the right ear.  At corresponding frequencies, left ear puretone thresholds were 20, 20, 50 and 75 decibels.  The average puretone thresholds were 25 decibels for the right ear, and 41 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.  

On October 2012 VA psychiatric examination, the Veteran stated he continued to have a good relationship with his son with frequent contact.  The relationship with his wife had been good until six months earlier when he relapsed and began to drink heavily, which created marital discord.  He had a few friends with whom he socialized, but said he was not close to them.  It was noted that he had a depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood and suicidal ideation.  There were no panic attacks, and he did not have memory loss, impaired impulse control, persistent delusions or hallucinations, or neglect of personal appearance and hygiene.  The diagnoses were PTSD, alcohol dependence and depressive disorder, not otherwise specified.  The GAF score was 60.  The examiner indicated the Veteran's psychiatric disability resulted in social and occupational impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, and that his symptoms were controlled by medication.  

On October 2012 VA audiological examination, audiometry revealed that the puretone thresholds, in decibels, were 25, 30, 30 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz in the right ear.  At corresponding frequencies, left ear puretone thresholds were 15, 10, 45 and 65 decibels.  The average puretone thresholds were 36 decibels for the right ear, and 34 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner indicated the Veteran's hearing loss impacted him on daily life and the ability to work.  It was noted that he reported a decrease in hearing since the previous VA examination.

The Veteran was hospitalized by the VA from December 2012 to January 2013.  He was admitted for suicidal ideation with plan and alcohol detoxification.  He stated he had a worsening mood for the previous six months, which he attributed to his work.  He saw many funerals and had suffered many losses of friends.  He voiced his suicidal ideation with a plan to smash into a tree, which he had been pondering for six months.  He said he felt down, with multiple neurovegetative symptoms, including sleep disturbance, decreased energy, decreased concentration, survivor guilt and a sense of hopelessness and helplessness.  He had been drinking to cope with his depressive symptoms.  He denied panic attacks.  Mental status evaluation on admission showed he was fairly groomed, but in mental distress.  His thought process was logical and goal-directed.  There was no flight of ideas.  He endorsed suicidal ideation.  He did not have obsessions or intrusive thoughts.  His mood was "down" and his affect mood congruent.  He denied audio and visual hallucinations.  His insight and judgment were fair. The diagnoses on discharge were depressive disorder, not otherwise specified, with suicidality; rule out depressive disorder due to general medical condition; probable alcohol-induced mood disorder with depressive features; rule out major depressive disorder; alcohol dependence; and PTSD.  The GAF score was 20 on admission and 40 on discharge.  The mental status evaluation on discharge showed the Veteran did not have current suicidal or homicidal ideation.  His insight and judgment were somewhat impaired. 

The Veteran was again hospitalized at a VA hospital for treatment of PTSD from February to April 2013.   On admission, he was appropriately groomed.  His mood was depressed and anxious.  There was no evidence of audio or visual hallucinations or delusions.  He was oriented in all spheres.  His attention and concentration were good.  His judgment was intact and his insight fair.  He denied suicidal or homicidal ideation.  The diagnoses were PTSD, dysthymia and alcohol dependence.  The GAF score was 37.  On discharge, the Veteran's condition was stable; he denied suicidal ideation or intent.  

On VA respiratory examination in May 2013, the examiner noted he reviewed the claims folder.  The Veteran reported he had shortness of breath with one flight of stairs.  He stated he smoked one pack a day for more than 30 years.  The diagnosis was COPD.  The examination concluded it was less likely as not that the Veteran's COPD was caused by his exposure to asbestos; she noted that smoking causes COPD.  

VA outpatient treatment records show the Veteran was seen in May 2013.  He was upset because he felt his primary care provider wanted to discontinue some of his medications.  On mental status evaluation, it was noted that he had good self-care.  His thought process was logical and coherent.  He thought a lot about his friends who were terminally ill.  He denied suicidal or homicidal ideation, paranoia and delusions.  His affect was mildly depressed.  His insight and judgment were good.  The diagnoses were PTSD, major depressive disorder and polysubstance dependence, in sustained full remission.  The GAF score was 45.  The examiner indicated the Veteran continued to have significant PTSD, including insomnia, nightmares, flashbacks, isolation and occasional intrusive memories.  

On June 12, 2013 VA psychiatric examination, the Veteran stated he had become more socially isolated since his recent hospital admissions.  He reported he had retired from his job due to physical and mental health difficulties.  He stated his PTSD symptoms had increased in severity.  He reported he had experienced suicidal ideation in December 2012, and still had such thoughts.  His symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and suicidal ideation.  There was no indication of impaired judgment, obsessional rituals that interfered with routine activities or impaired impulse control.  The diagnosis was PTSD, and the GAF score assigned was 50.  The examiner indicted the Veteran had occupational and social impairment with reduced reliability and productivity.  He commented that the Veteran's PTSD symptoms had increased in frequency and severity since the previous VA examination.  

In July 2013, the Veteran reported his suicidal ideation had abated (he did not have suicidal or homicidal ideation).  He said his mood could be better and he still had difficulty leaving the house.  He said his relationship with his wife had improved since his hospitalization.  He reported continued nightmares, about six to seven times a month.  He stated he felt very close to two friends who were terminally ill.  On mental status evaluation, the Veteran was well-groomed.  He did not have suicidal or homicidal ideation, and there were no ideas of reference, paranoia or other delusions.  He denied audio and visual hallucinations.  His mood was "okay" and his affect appropriate to his situation.  He was fully oriented.  The diagnoses were PTSD and major depressive disorder.  The GAF score was 53.  

An admission assessment in November 2013 notes the Veteran reported that he had been feeling increasingly depressed, irritable and suicidal for three weeks.  He had thoughts about driving his car and crashing it into a tree.  He said he did not know what would happen if someone crossed him.  Later that month, it was noted he had been discharged from an inpatient unit.  He said he was doing better.  He denied "very fleeting thoughts" of self-harm, but denied any plans or intent.  He had had these thoughts for a long time without acting on them.  On mental status evaluation, the Veteran was well-groomed.  There was no suicidal or homicidal ideation or evidence of paranoia, and there were no ideas of reference or delusions.  There were no audio or visual hallucinations.  The diagnoses were PTSD and major depressive disorder.  The GAF score was 51.  The examiner stated the Veteran continued to have significant PTSD symptoms, including nightmares, difficulties with intimacy and avoidance, but that his mood was improved.  In February 2014, he reported he was feeling down.  He reported a brief dissociative episode recently that lasted about two seconds.  He denied associated symptoms of panic.  On mental status evaluation, there was no suicidal or homicidal ideation, and there were no ideas of reference or paranoia or audio or visual hallucinations.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

There are no laws or regulations that specifically address the adjudication of claims seeking service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the United States Court of Appeals for Veterans Claims (Court) and General Counsel provide guidance in adjudicating these claims.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  VA Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.
In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1 MR, part IV, Subpart ii, Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidence of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  M21-1 MR also provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (e).

The Veteran claims that he was exposed to asbestos on the USS Hissem, and that this caused his COPD.  As noted above, he was a storekeeper during service, which was not an occupation that would typically have exposed him to asbestos.  Notably, COPD is not a disease that is specifically or primarily associated with such exposure.  Regardless, it is not necessary in this case to make a determination as to whether he was, in fact, exposed to asbestos in service.  COPD was initially manifested approximately 34 years following the Veteran's discharge from service, and on May 2013 VA respiratory examination, the examiner found that the Veteran's exposure to asbestos did not cause COPD; rather it was due to smoking.  The Veteran has acknowledged that he smoked for many years.  

The Veteran does not cite to medical opinion or literature supporting his own allegation of a nexus between his COPD and his service/or alleged exposure to asbestos therein; the only medical opinion in the record in this matter, as noted above, is against his claim.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between the recently appearing insidious process of COPD, and remote service/alleged exposure to asbestos therein, is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

The preponderance of the evidence is against a finding that the Veteran's COPD is (or may be) related to his service.  Accordingly, the appeal seeking service connection for COPD must be denied.

	Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	PTSD 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.
A 30 percent rating under Code 9411 has been assigned for the Veteran's psychiatric disability throughout since January 2010 (from the effective date of the grant of service connection).  Notably, as indicated above, the periods of December 28, 2012 through January 31, 2003 and from February 2013 are not for consideration.  On review of the record, the Board finds that the evidence supports a finding that there was an increase in severity of the Veteran's psychiatric disability during the evaluation period, warranting a staged increased rating.  

The evidence of record does not show (or suggest) that there was psychiatric disability warranting a rating in excess of 30 percent prior to the first of the two temporary total hospitalization rating periods.  When the Veteran was examined by VA in August 2010, it was noted he had a good relationship with his wife of 34 years.  He was initially noted to be anxious, but this dissipated during the course of the evaluation.  He was only moderately depressed.  He did not have suicidal or homicidal ideation or audio or visual hallucinations, although he occasionally noted a "dark flash or shadow."  On October 2012 VA psychiatric examination, the Veteran reported some marital discord since his recent drinking relapse.  He also reported some suicidal ideation, but there were no panic attacks, impaired impulse control hallucinations or delusions.  The examiner assigned a GAF score of 60 and commented that the Veteran had occupational or social impairment due to mild or transient symptoms.  Such findings do not reflect a disability picture consistent with reduced reliability and productivity so as to warrant the next higher 50 percent rating.  

The complaints and findings noted on hospital admission in December 2012, suggest increasing symptoms (as was noted the period of the hospitalization has been assigned a 100 percent rating).  Thereafter consideration of the rating warranted resumes February 1, 2013.  That brief period between the two hospitalizations is best characterized as presenting a psychiatric picture of reduced reliability and productivity.  What we know is that while the Veteran no longer had suicidal/homicidal ideation on discharge, he did have impaired judgment (and by inference reduced reliability), warranting a 50 percent rating from February 1, 2013. However, a rating in excess of 50 percent was not as symptoms/functional impairment productive of deficiencies in most areas were not noted.  
Resuming with consideration of the rating assigned following the second period of a 100 percent hospitalization rating, the Board notes that the findings on June 12, 2013 VA psychiatric examination show that the Veteran's PTSD continued to remain consistent with (or at least suggest) reduce reliability and productivity.  Examination found he was experiencing suicidal ideation and had panic attacks more than once a week; his mood was depressed.  But there was no impaired judgment, and there were no obsessional rituals or impaired impulse control that interfered with routine activities.  The examiner specifically opined the Veteran had a disability picture consistent with occupational impairment with reduced reliability and productivity, and the Board finds no reason to question that assessment.  However, occupational and social impairment with deficiencies in most areas was not shown  Contemporaneous treatment records reflect that following the second period of hospitalization, the Veteran had improved relations with his spouse, and his concern about two gravely ill friends reflects appropriate social functioning response.  Although he expressed suicidal ideation in June 2013, he denied it soon thereafter (in July 2013), and subsequently such ideation appears only as "fleeting thoughts."  He did not have near continuous panic attacks, obsessional rituals or impaired impulse control; there was no suicidal ideation when he was seen in a VA outpatient treatment clinic in February 2014.  Substantial impairment of social functioning was simply not shown.

Accordingly, and with resolution of reasonable doubt in his favor, the Board finds that a 50 percent (but no higher) rating is warranted for the Veteran's PTSD throughout since February 1, 2013 (i.e. during all periods for which a temporary total rating was not assigned).  

	Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the February 2011 VA audiometry establishes that the Veteran had Level II hearing acuity in the right ear, and Level I hearing in the left ear.  The October 2012 VA audiometry found he had Level I hearing in each ear.  Both sets of findings warrant a 0 percent rating under Table VII, Code 6100.  Neither examination found an exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA).  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (difficulty following conversation, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes the Veteran's allegations regarding the increasing severity of his hearing loss.  While he is competent to observe he has difficulty following conversations, he is not competent to establish the level of his hearing loss, i.e., that it has risen to a compensable level, by his own allegations/opinion.  By regulation, that requires diagnostic studies, which have not shown an increase in hearing loss warranting a compensable rating.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.  

      Additional considerations 

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with PTSD and hearing loss are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not alleged any impairment of function that is not reflected in the schedular ratings assigned.  While the Veteran has required two periods of hospitalization for his psychiatric disability and related alcohol abuse, the hospitalizations cannot be found to have been frequent.  They reflect brief exacerbations, for which temporary total ratings were assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran is retired (see April 2013 VA examination report).  While the 50 percent rating now assigned for his psychiatric disability suggests some occupational impairment (i.e., by virtue of reduced reliability/productivity), there is no indication in the evidence of record that by virtue of his service-connected disabilities he is rendered incapable of gainful employment.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of these claims (nor has it been explicitly raised).


ORDER

The appeal seeking service connection for COPD is denied.

A staged increased (50 percent) rating is granted for the Veteran's PTSD, effective February 1, 2013, subject to the regulations governing payment of monetary awards.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


